Citation Nr: 0618509	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003 and 
June 2004 by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Although the RO initially addressed the issue of 
entitlement to TDIU in a December 2004 supplemental statement 
of the case in violation of the provisions of 38 C.F.R. 
§ 19.31 (2005), the issue has been perfected for appellate 
review and the error was, therefore, harmless.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in January 2003 and March 
2004.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
also issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), finding that the VCAA notice requirements applied 
to all elements of a claim.  As the case is being remanded 
for additional development, appropriate action should be 
taken to ensure adequate VCAA notice as to all elements of 
these claims is provided.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board notes that medical reports show the 
veteran has been receiving VA fee basis psychiatric treatment 
from Dr. J. A. Mojica Sandoz since October 1984.  While 
psychiatric reports from Dr. J. A. Mojica Sandoz were 
provided in July 2004 and April 2005, no specific treatment 
reports are included in the claims file for appellate review.  
Appropriate efforts should be taken to obtain these reports 
for the record.

The Board also notes that a VA psychiatric examination in 
February 2003 was performed without review of the veteran's 
claims file and that a November 2004 examination was 
terminated due to lack of cooperation.  In reports dated in 
July 2004 and April 2005 J. A. M.S., M.D., a psychiatrist, 
stated the veteran was 100 percent incapacitated due to his 
psychiatric disorder.  It was the opinion of the 
November 2004 VA physician, however, based upon the attempted 
interview and review of "CPRS" records that the veteran's 
behavior was voluntary and exaggerated.  He indicated that 
the behavior "clearly contrasts with one described on the 
Primary Care Clinic progress notes."  In light of the 
inconsistent medical evidence of record as to the veteran's 
disability, the Board finds an additional medical opinion is 
required prior to appellate review.

It is significant to note that VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination, without good cause, a claim for increase shall 
be denied without review of the evidence of record.  See 
38 C.F.R. § 3.655 (2005).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  Appropriate efforts should be taken 
to obtain copies of any VA fee basis 
psychiatric treatment records dated 
beginning in December 2002, for 
association with the claims folder.  

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the severity of his service-
connected schizophrenia.  A specific 
opinion must be provided addressing the 
extent to which, if any, the disorder is 
manifested by an occupational impairment.  
If, for some reason, an examination 
cannot be completed, the psychiatrist or 
psychologist conducting the evaluation 
should provide the requested opinion as 
to employability based upon a review of 
the medical evidence of record.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





